DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
               Applicant’s election of Group II, drawn to claims 1-20, with traverse is noted.  Claims 1-20 will be examined on their merits as requested, as claims 9-20 are now dependent from claim 1.  
               Applicant should note that the reference which has been struck on the attached IDS includes an inaccurate Patent Number.  It is believed that the correct reference 2005/0121916 has been cited by the examiner on form PTO-892. 
The disclosure is objected to because of the following informalities: Reference numeral “531” should read –351-- on page 29, line 13.  Reference numeral “812” should read –821-- on page 34, lines 8 and 10, as well as throughout the specification.    
Appropriate correction is required.
Claims 3, 12, 13 and 18 are objected to because of the following informalities:  In claim 3, line 7, “switching” should read --switch pressing--.  Claim 12 should depend from claim 11 to provide proper antecedent basis for “the second rotational direction” in claim 12, line 3 and “the first rotational direction” in claim 12, line 6.  In claim 12, line 5, it appears that --the-- should follow “unlocking”.  In claim 13, line 3, it appears that --the--should follow “unlocking”.  In claim 18, line 1, “home” should be deleted, for consistency with claim 9.  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, lines 2-3, “is disposed in adjacent…that contacts the cam”  is not understood.  In particular, the center of rotation being disposed in adjacent to a direction than a contact surface is not understood.  
Claims 1-12, 18 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 13, 14 and 16-20 of copending Application No. 16/384,330. Although the claims at issue are not identical, they are not patentably distinct from each other because they substantially claim the same subject matter, and the limitations of claims 1-12, 18 and 19 of this application are set forth in claims 1, 2, 4-6, 13, 14 and 16-20 of copending Application No. 16/384,330.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 13, 14 and 16-20 of copending Application No. 16/384,330 in view of Malone et al 5,220,153. Malone et al teaches a latch 22 used in an oven, with a temperature sensor 128 (column 5, line 52).  It would have been obvious to use a temperature sensor with the claims of copending Application No. 16/384,330, in view of the teaching of Malone et al, to monitor different functions of the appliance used with the latch.
This is a provisional nonstatutory double patenting rejection.
Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 13, 14 and 16-20 of copending Application No. 16/384,330 in view of Malone et al 5,220,153. Malone et al teaches a latch 22 used in an oven 10 having a cooking chamber 14.  It would have been obvious to use an oven with a cooking chamber with the claims of copending Application No. 16/384,330, in view of the teaching of Malone et al, to prevent a cooking chamber from being inadvertently opened.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Provided all of the above objections and rejections are overcome, claims 1-20 would be allowable.
Priest et al 2006/0090742 teaches a motor-operated cam 40 having two protrusions 400, 410 for actuating two switches 60, 70.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LLOYD A GALL whose telephone number is (571)272-7056. The examiner can normally be reached Monday-Friday, 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.G/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        
/LLOYD A GALL/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        May 6, 2022